DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-19 are currently pending and under exam herein.

Priority
	The instant Application is the National Stage filing of PCT/EP2016/059688 filed 29 April 2016 and claiming the benefit of foreign priority to EP 15166130.3, filed 1 May 2015.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed 17 November 2017; 21 February 2018; and 9 September 2020 (2) are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered.  Signed copied of the IDS documents are included with this Office Action.

Drawings
	The Drawings submitted 31 October 2017 are accepted.



Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites, “non-transient data carrier” which is not the conventional language used for a medium with computer readable instructions.  As per USPTO guidance pertaining to the recitation of data signals, the terminology “non-transitory computer-readable medium” is the acceptable phrase when making claim amendments so as not to introduce New Matter into the claims.  It is noted that the term non-transient data carrier is not defined in the Specification.  For purposes of exam, it is assumed that the claim is intended to include a “non-transitory computer-readable medium”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to “a method for determining a measure of a risk” (claims 1-17); “a system for determining a measure of risk” (claims 18); and “a non-transient data carrier including computer implementable instructions…which cause the computer to…” (claim 19; see above with respect to “non-transient data carrier”).
With respect to step (2A)(1) The claims are directed to abstract ideas. The MPEP at 2106.04(a)(2) explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes (in particular mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps observed to be directed to abstract ideas are as follows: 
	Claims 1, 18, and 19: “determining, from the virtually placed implant model into said patient specific anatomical mode, a measure of mechanical interaction…” and “determining a measure of risk of the patient developing cardiac conduction abnormalities…”.
	Dependent claims 2-8, 10 further limit the determination of a measure.  Claim 9 further includes a step of “estimating a position”; and claim 14 includes further determining a measure of risk.  As such, said dependent claims serve to further limit the judicial exceptions in independent claim 1 and as such, are further directed to abstract ideas.
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.   
The abstract ideas to which the claims are directed are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user make “determinations” from the operations of receiving models and placing models.  The determinations herein, under the BRI can be those that are reasonable interpreted to be mere mental operations by observing said operations.  More specifically, the operations can be interpreted as mathematical steps whereby a “risk” is determined by numerical measurement, such as by statistics.  There are no specifics as to the specific methodology involved in “determining” and thus, under the BRI said steps are abstract.    
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite additional elements that are not an abstract idea as follows:
Claims 1, 18 and 19: “providing a patient-specific anatomical model”; “providing an implant model” and “virtually placing said model…”
Claim 18: “system”; “processor”.
Claim 20: “non-transient data carrier”; “computer implementable instructions”; “computer”.
Dependent claims 11-17 recite steps that further limit the recited additional elements in the claims.  
With respect to the recited additional elements in the instant claims, those steps directed to data gathering, such as “providing a patient-specific anatomical model” and “providing an implant model” perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).  Further to the operation as “virtually placing”, the step is not defined as to the specific elements of “virtually placing” a model in a model and 
	Further steps herein directed to additional non-abstract elements of “system”; “processor”; instructions” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media (non-transient data carrier), are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1-19, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).     
In the instant application, the prior art to, for example, Capelli et al. (Med. Biol. Eng. Comput. (2012) Vol. 50:183-192) recognizes that receiving patient-specific and implant models wherein a model is placed within a model to simulated, for example, transcatheter aortic valve implantation, is routine, well-understood and conventional in the art (see abstract; page 184, col. 1).  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, 
With respect to claims 18 and 19, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Further exemplified prior art to, for example, Capelli et al. (cited above) teach that computing elements are routine, well-understood and conventional in the art.  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  With respect to generic operations of recited computer elements, for example, the court in DDR Holdings (Fed. Cir. 2014) provided that generic computer elements serving to provide a computer as a tool only, by which to operate a recited judicial exception, are not patent eligible.  The memory, display, processor, machine, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer.  It should be noted that the courts have also made clear, as above with respect to DDR Holdings, that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis and the physical nature of the computer components herein do not affect the instant analysis .  See MPEP at 2106.05(I), including explanations from the judicial decision in Alice Corp Pty. Ltd. v. CLS Bank Int’l., 573 US 208, 224-26 (2014).  Therefore, the computer components constitute no more than a general link to a technological environment, which is 
	Dependent claims 2-16 have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“processor…for” in claim 18 further including specific functions as follows:
“receiving a patient-specific anatomical model…”
“receiving an implant model representing a finite element representation…”
“virtually placing said implant model…”
“determining…a measure…”
“determining a measure of risk…”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The instant Specification is limited to a generically recited “processor” as recited at [0041].  The steps of “receiving” data are interpreted as general functions of generic processors able to “receive data” recited herein as “receive…model”.  The Specification discloses a “receiving unit” [0053]; [0054].  The step of “virtually placing said implant” is described as performed by a processing unit that includes a “placing unit” [0055] wherein the unit is “arranged” for bringing the implant model and the patient-specific anatomical model in a common model space...apply three-dimensional finite element analysis…virtually expanding the implant model etc… Finally, “determination” steps as performed by a determination unit are defined in the Specification at least at [0065]-[0075].  
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 8-10, 12, 14, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 5 recites, “the method of claim 1 wherein determining the measure of the mechanical interaction includes: determining a peak pressure of the contact pressure”.  There is insufficient antecedent basis in the claim for “the contact pressure” and no contact pressure is recited in claim 1 from which claim 5 depends.  Clarification is requested.  It is noted that claim 2 does recite a “contact pressure” and that perhaps the instant claims is intended to depend therefrom.  
	Claim 8 recites, “the method of claim 1 wherein determining the measure of the mechanical interaction includes: determining an evolution of the mechanical interaction over time during the process deployment”.  It is unclear if the claim is intended to limit the entirety of claim 1 wherein the totality of the method therein is a “process deployment” or if “process deployment” refers only to the placement of the implant model or if some other “deployment” is intended.  Clarification is requested.  
Claim 9 recites, “the method of claim 1, including estimating a position of the conduction system in the patient-specific anatomical model”.  There is insufficient antecedent basis in the claim for “the conduction system” as no “conduction system” is claimed in claim 1, from which claim 9 depends.  Clarification is requested.
	Claim 10 recites, “the method of claim 9, wherein determining the measure of the mechanical interaction includes: determining the measure of mechanical interaction at or around the estimated location of the conduction system”.  There is insufficient antecedent basis in the claim for “the estimated location of the conduction system” as no such “location” is estimated in claim 9 or claim 1 from which claim 10 depends.  It is noted that claim 9 recites “estimating a position”, however a “location” and a “position” are not necessarily synonymous terms and thus, it is unclear if applicant intend the “position” or some separate recitation of a “location”, as well.  Clarification through clearer claim language is requested.
	Claim 12 recites, “the method of claim 1 wherein said step of virtually placing the implant model into the patient-specific anatomical model includes a three-dimensional finite element analysis”.  The claim is unclear with respect to a step of “placing” wherein “placing includes a three-dimensional finite element analysis”.  It is suggested finite element analysis can inform a particular placement of a model into a patient-specific anatomical model,  but it is unclear as to how the act of “placing” includes a three-dimensional analysis, per se, unless said analysis using three-dimensional FE techniques occurs prior to and/or after the placement.    
	Claim 14 recites, “providing a plurality of implant model, each modeling geometrical and/or material properties…”.  It is unclear in the claim how “implant models” can “model”, per se.  It is suggested that a plurality of implant models may represent models of geometrical or material properties, however, the claim is not clear as written.  Clarification is requested.
Claim 16 recites, “the method of claim 1 further including displaying the measure of the contact pressure on a display.  There is insufficient antecedent basis in the claim for “the contact pressure” as not such “contact pressure” is claimed in claim 1 from which claim 16 depends.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. Claims 1-8, 11, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 2015/0112659 to Mortier (IDS reference).  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public 
Claims 1, 18 and 19 are directed to a method, system and non-transient data carrier for determining a measure of risk of a patient developing cardiac conduction abnormalities as a result of transcatheter structural heart intervention, including (see Mortier at [0101]):
providing a patient-specific anatomical model representing a patient-specific cardiac region, said patient-specific anatomical model comprising a finite element mesh (see Mortier at [0033]; [0063]);
providing an implant model representing a finite element representation of a cardiac implant (see Mortier at [0022]; [0063]);
virtually placing said implant model into said patient-specific anatomical model (see Mortier at [0071]);
determining, from the virtually placed implant model into said patient-specific anatomical model, a measure of mechanical interaction between the implant model and the patient-specific anatomical model (see Mortier at [0070]; [0094]; [0123]); and 
determining a measure of risk of the patient developing cardiac conduction abnormalities on the basis of the determined mechanical interaction (see Mortier at [0012]; [0101]).
With respect to claims 2-6 and 16 Mortier discloses determinations of reacting forces on surrounding tissues [0070]-[0075].
claim 7, Mortier teaches regions of interest in the anatomical model and measurements of interaction at said area [0060]; [0158].
With respect to claim 8, Mortier teaches interaction over time [0159].
With respect to claim 11, Mortier teaches finite element meshing to generate the models as presented [see entire document].
With respect to claim 12, Mortier teaches finite element meshing, as discussed above.
With respect to claim 14, Mortier teaches a plurality of implant models [0104].
With respect to claim 15, Mortier teaches selection of cardiac implants to percutaneous implant procedures (abstract).  	
With respect to claim 17, Mortier teaches transcatheter heart intervention; valve treatment; patient-specific anatomical models; and implant models represented by finite element representation [see entire disclosure].
The prior art to Mortier does not appear to teach the following:
Claim 9, wherein a position of the conduction system is estimated.
Claim 10, directed to determining the measure of mechanical interaction at or around the estimated location of the conduction system in claim 9. 
Claim 13, directed to measuring the risk of a patient developing cardiac conduction abnormalities at a plurality of locations.  





Prior Art of Relevance 
The following prior art represents the closest prior art, aside from the Mortier reference cited above.  
1.  Capelli et al. (Med. Biol. Eng. Comput. (2012) Vol. 50:183-192-IDS document).  Capelli et al. disclose pre-clinical testing procedures wherein high-resolution finite element (FE) techniques are used for virtual implantation of TAVI devices “in order to understand the interaction of the device with the complex anatomical environment for individual patients”.  Capelli et al. thus teach the steps of “providing a patient-specific anatomical model”; “providing an implant model” and “virtually placing an implant model” as claimed in claims 1, 18 and 19.  With respect to “determining a measure of mechanical interaction between the implant and the anatomical model, Capelli et al. teach positioning the implant device (model E) within aortic vessels at three different positions (page 187, col. 1).  Capelli et al. teach deployment for testing the influence of the landing zone, interaction with cardiac structures and potential occlusion of the coronary arteries (Figure 4 illustrates both balloon and TAVI stents).  Capelli et al. do not specifically disclose the determination of a risk of a patient developing cardiac conduction abnormalities on the basis of the determined mechanical interactions.  
2.  Grady et al. (2015/0112659-IDS document) teach the generation of patient-specific models and personalized patient implant devices (models) by acquisition of patient physiological parameters [0019].  Further disclosed is that personalized vascular implants may be constructed from patient-specific anatomic data [0021], wherein cardiac imaging is used to derive p.s. geometric models of coronary vessels, perform computational fluid dynamics and structural mechanics analysis to determine optimal design of medical implant and/or delivery systems [0022].   Grady et al. specifically include that flow mechanics may be taken into account [0040] 
3.  Zauener et al. (2011/0153286-IDS document) disclose a method and system for virtual percutaneous valve implantation wherein a library of implant valves house various implants to choose for virtual implantations into a patient-specific anatomical model (abstract; [0006]).  Zauener et al. specifically disclose deployment of the implant model into said anatomical model which takes into account forces on the implant model with the goal of providing quantitative and qualitative information for planning and performance of percutaneous valve implantation, such as for selection of the optimal position for said implant [0031].  Zauener et al. do not specifically disclose the determination of a measure risk of the patient developing cardiac conduction abnormalities on the basis of the determined mechanical interaction as is instantly claimed.
4.  Prior art references to Steinberg et al. in (The America Heart Journal (2012) Vol. 164:664-671) and Ghadimi et al. in (Journal of Cardiothoracic and Vascular Anesthesia (2013) Vol. 27:1414-1420), as example, establish the state of the art with respect to the problems encountered when attempting to predict cardiac conduction abnormalities that occur with transcatheter aortic valve replacement.  As indicated in said references, at the time of the claimed invention, there was no established protocol using modeling techniques that generated reliable predictions.  


Conclusion
	No claims are allowed.
E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


	Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete 







/Lori A. Clow/Primary Examiner, Art Unit 1631